DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
As to claim 1, “push” in line 12 should be amended to read “pushes”.
Claim 2 is objected to as it depends from claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the pressure of the liquid medicine" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected as it depends from a rejected base claim.
Claim 5 recites the limitation "the side of the pressing protrusion corresponding to a forward rotation direction of the plunger" in lines 29-31.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eykmann et al. (US 5,620,423, hereafter 'Eykmann').
As to claim 1, Eykmann discloses a syringe system (see Figs. 1-3) comprising: a prefilled syringe comprising: a barrel (see annotated Fig. 3 below), a gasket (6) disposed to be slidable inside 

    PNG
    media_image1.png
    741
    403
    media_image1.png
    Greyscale

As to claim 3, Eykmann discloses a method of using a syringe system, the method comprising:  344818-9441-2171.1Atty. Dkt. No. 091486-0352 providing a syringe system (system of Figs. 1-3) comprising a prefilled syringe comprising: a barrel (see annotated Fig. 3 above), a gasket (6) disposed to be slidable inside the barrel (clear from at least Fig. 3 and lines 54-59 col. 4 that stopper 6 slides within barrel), and a high-viscosity liquid medicine filled in a liquid chamber formed by the barrel and the gasket (see lines 44-59 col. 4 describing a viscous material contained in cartridge 2); and a pressurization device (4, 5) comprising a plunger (4) configured to press the gasket in a distal end direction (lines 54-59 col. 4, lines 36-67 col. 5, Fig. 3) wherein the pressurization device is configured such that the plunger advances by forward rotation of the plunger (lines 54-59 col. 4, lines 36-67 col. 5, Fig. 3), and wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eykmann in view of McLoughlin et al. (US 2015/0165135 A1, hereafter ‘McLoughlin’).
As to claim 2, Eykmann discloses the syringe system according to claim 1 as described above, but is silent to wherein the liquid medicine has a viscosity in a range of 50 to 120 mPa-s.
McLoughlin teaches an injector used to deliver liquid medicines having viscosities “less than 120 mPas (120 centipoise), in embodiments less than 100 mPas (100 centipoise)” (see para 0400).
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to use the system of Eykmann with liquid medicines having viscosities of less than 120 mPa-s or less than 100 mPa-s (of which values fall within the claimed range of 50 to 120 mPa-s). One would have been motivated to do so as McLoughlin teaches that it is known to inject liquid medicines having 

As to claim 4, Eykmann discloses the method according to claim 3 as described above, but is silent to wherein the liquid medicine has a viscosity in a range of 50 to 120 mPa-s.
McLoughlin teaches an injector used to deliver liquid medicines having viscosities “less than 120 mPas (120 centipoise), in embodiments less than 100 mPas (100 centipoise)” (see para 0400).
It would have been prima facie obvious to one having ordinary skill in the art at the time of filing to use the system of Eykmann with liquid medicines having viscosities of less than 120 mPa-s or less than 100 mPa-s (of which values fall within the claimed range of 50 to 120 mPa-s). One would have been motivated to do so as McLoughlin teaches that it is known to inject liquid medicines having viscosities of less than 100 mPas or less than 120 mPas to provide treatment to patients (see para 0399-0401).


Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 5, while Eykmann discloses a syringe system (see Figs. 1-3) comprising: a prefilled syringe comprising: a barrel (see annotated Fig. 3 above), a gasket (6) disposed to be slidable inside the barrel (clear from at least Fig. 3 and lines 54-59 col. 4 that stopper 6 slides within barrel), and a liquid medicine filled in a liquid chamber formed by35 4818-9441-2171.1Atty. Dkt. No. 091486-0352the barrel and the gasket (see lines 44-59 col. 4 describing a viscous material contained in cartridge 2); and a pressurization device (4, 5) that is attachable to the prefilled syringe, the pressurization device comprising: a plunger (4) configured to press the gasket in a distal end direction (lines 54-59 col. 4, lines 36-67 col. 5, Fig. 3), wherein the plunger comprises: a plunger rod comprising a screw thread at an outer surface of the plunger rod (see lines 48-50 col. 4), a rotary operation part (handle 5) .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783